Order denying motion to dismiss complaint reversed upon the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In the exercise of its discretion, which should have been exercised by the Special Term, this court declines to entertain jurisdiction.of this action. (Murnan v. Wabash R. Co., 246 N. Y. 244; Pietraroia v. N. J. & H. R. R. & F. Co., 197 id. 434.) Plaintiff here sues as administratrix to recover damages for the death of her intestate, under letters of administration issued to her by the Canal Zone District, Isthmus of Panama. Defendant, although it has an office in this State, is a foreign corporation, organized under the laws of the State of Delaware. Plaintiff’s intestate was a resident of the Canal Zone and received the injuries which, it is claimed, resulted in his death while he was working as a stevedore on the defendant’s steamship City of Panama, at Cristobal, Canal Zone. No reason has been advanced why this case should have been brought in our courts, assuming plaintiff’s right to recover under the provisions of the Merchant Marine Act of 1920, commonly called the Jones Act.† Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur. [136 Misc. 850.]

 See 41 U. S. Stat. at Large, 1007, § 33; now U. S. Code, tit. 46, § 688.— [Rep.